DISSENTING OPINION.
Smith, Judge:
I regret very much that I am unable to concur in the majority opinion. The rosaries involved in the appeal are composed of metal chain, metal crosses, other metal parts, and beads made of various materials. The beads of the rosaries marked on the invoice as item 7 and represented by sample exhibit 1, are wholly of metal, and, considered as separate entities, constitute the component material of chief value. The beads of the rosaries marked item 23 on the invoice and represented by sample exhibit 2, are made of porcelain and, considered as separate entities, are of greater value than the metal components. The beads of the rosaries marked on the invoice as items 15, 17, 6, 2, and 19, and respectively represented by sample exhibits 3, 4, 5, 6, and 7, are made of cocoanut shell, and, considered as separate entities, exceed in value the metal constituents. The board held that the rosaries composed entirely of metal were articles of metal dutiable at 20 per cent ad valorem under paragraph 167, and that the rosaries composed in part of cocoanut : hell beads were nonenumerated manufactured articles dutiable at 15 per cent ad valorem under paragraph 385. The protest of the importers was accordingly sustained as to items 7 (exhibit 1), 15 (exhibit 3), 17 (exhibit 4), 6 (exhibit 5), 2 (exhibit 6), and 19 (exhibit 7). The board found that item 23 (exhibit 2) was composed in chief value of porcelain colored, and that the merchandise covered by that item was therefore properly dutiable at 55 per cent ad valorem under paragraph 80. Inasmuch, however, as the importer made no claim that any of the rosaries were dutiable under paragraph 80, the board, while refusing to, approve, declined to disturb the collector’s decision.
From the decision of the board the Government appealed, and now contends in effect that paragraph 333 covers articles of every kind which are made in chief value of beads and that therefore all of the rosaries the subject of protest are dutiable under that paragraph. I do not think that the contention of the Government can be successfully maintained, in the face of the judicial interpretation *161long since put upon similar provisions of tbe tariff law and accepted by tbe Government. ■ •
Paragraph 408 of tbe tariff act of 1897 provided for—
Beads of all kinds,, not threaded or strung, thirty-five per centum ad valorem; fabrics, nets or nettings, laces, embroideries, galloons, wearing apparel, ornaments, trimmings, and other articles not specially provided for in this act, composed wholly or in part of beads or spangles made of glass or paste, gelatin, metal, or other material, but not composed in part of wool, sixty per centum ad valorem.
Under that provision, which provided for articles composed wholly or in -part .of beads, the Board of General Appraisers, General Appraiser Sharretts dissenting, held that the rosaries were dutiable as .articles of beads. (T. D. 28883.) In the dissenting opinion it was' ' pointed out that for more than 50 years the beaded articles provided for in tariff acts had been associated with ornamented or ornamental articles, and it was argued with, much force that as that same association- was preserved in paragraph 408, rosaries intended for devotional purposes were not .ejusdem generis with the articles therein provided for, inasmuch as they were neither ornaments nor ornamental in character. The decision of the board was reversed on appeal- to the United States Circuit Court for the Southern District of New York, and the dissenting opinion was expressly approved. (172 Fed., 280.) The decision of the circuit court was affirmed without opinion by the- Circuit Court of Appeals for the Second Circuit (178 Fed., 1006), and .the Government acquiesced (T., D. 30457). '
Paragraph 421 of the tariff act of 1909 to some extent modified and changed paragraph 408 of the tariff act of 1897, but beaded articles were still associated with articles which were either ornamented or ornamental. With the exception of curtains, none of the articles wholly or in part of beads or wholly or in chief value of beads mentioned in paragraphs 408 of the tariff, act of 1897 and 421 of the tariff act of 1909 are provided for by name in paragraph '333 of the tariff act of 1913.. Notwithstanding the fact, however, that such articles are no longer provided for eo nomine in paragraph 333, they are still subject to its provisions (Loewenthal v. United States, 6 Ct. Cust. Appls., 209; T. D. 35464), and I think-the paragraph must-be regarded as dealing with and confined to articles which-are either ornaments or articles ornamented with beads.
The term “bead,” as commonly and popularly understood, implies an article which is used for the purposes of ornamentation or decoration.
New Standard Dictionary:
Bead.—n. A little perforated sphere, ball, cylinder, or the like, usually strung oh a thread or attached to a fabric for decoration. 2. Plural. A rosary for keeping count of prayers. Bead.—-v. To decorate -with or as with beading or beads.
*162Webster’s New International Dictionary:
Bead.—n. A little perforated ball to be strung on a-thread and used: (1) In the rosary for counting prayers. * * * (2) for ornament. Bead.—v. To ornament or provide with beads or beading.
New Oxford Dictionary:
Bead.—n. * * * 4. A small perforated body, spherical or otherwise of- glass, amber, metal, wood, etc., used as an ornament, either strung in a series to form a necklace, bracelet, etc., or sewn upon various fabrics. Bead.—v. trans. To furnish, adorn, or work with beads.
New International Encyclopedia.: .
Bead.—A variety of personal ornament, made of various materials, as glass, pottery, metal, bone, ivory, wood, jet, amber, coral, etc., and perforated so that it can be strung on threads, and made into necklaces, bracelets, rosaries, etc.,'or work on cloth as a kind of embroidery. * * *
Bead.—A word which in Anglo-Saxon and Old English signified a prayer, and hence came to mean the small perforated balls of gold, silver, glass, ivory, hardwood, etc., used for keeping account of the number of prayers repeated. A certain number strung on a thread makes a rosary.
Encyclopaedia Britannica:
Bead.—A small globular ball used in necklaces, and made of different materials, as metal, coral, diamond, amber4 ivory, stone, pottery, glass, rock-crystal, and seeds. * * * . Beads of the more expensive materials are strung in necklaces and worn as articles of personal adornment, while the cheaper kinds are employed for the decoration of women’s dress.
Considering tlie fact that spangles are chiefly if not solely used for ornamental purposes, that curtains, wholly or in chief value of beads, provided for in the paragraph, implies an ornamental article of beads or an article ornamented with beads, and taking into account' the history of the legislation on the subject, a.s well as the meaning commonly and popularly attached to the term "bead,” whether a noun or a verb, I 'am of.' opinion that beads and beaded articles are just as-much associated with the idea of ornaments, ornamentation, and decoration in paragraph 333 of the tariff act of 1913 as they were under the previous acts, beginning with that of 1890, especially as paragraph 333 has been held to include all of the articles made of or ornamented with beads which were enumerated in paragraph 408 of the tariff act of 1897 and paragraph 421 of the tariff act of 1909, with the .exception of articles embroidered or appliquéd. American Bead Co. v. United States (7 Ct. Cust. Appls., 18; T. D. 36259); Loewenthal v. United States (6 Ct. Cust. Appls., 209; T. D. 35464). It is true that in Loewenthal v. United States,'supra, in discussing the relation of paragraphs 358 and 333 of the tariff act of 1913, we made use of the following language:
The fact that paragraph 358, act of 1913, is the substitute for paragraphs 349 and 402 of the act of 1909 and drops therefrom the provision for “goods ornamented with beads or spangles,” in-said paragraph 402, thereby failing, not to say refusing, to *163carry it into the revised paragraph (358) and expressly confining the provisions relating to that subject matter to paragraph 333, does not leave the congressional purpose clothed with much doubt. Bearing in mind, therefore, the amended act and reading together all the amended provisions, we think the congressional purpose clear to provide by paragraph 333 for all articles in chief value of beads, and by paragraph 358 for the therein enumerated articles in chief value of threads, yarns, and filaments.
As we were there considering beaded tunics, motifs, garnitures, and gimps of beads, and running lengths or strips of beaded designs, I feel that it can hardly be said that we were then contemplating, any other class of articles than those which were either ornaments of beads or articles ornamented with beads, and to that class of articles the language used should be confined. Otherwise, the language would have the effect of classifying articles which were not before the court and not the subject of controversy. I do not dispute the doctrine that where a designation or term covers completely a class of things— that is to say, where the term exhausts the genus—there is nothing left ejusdem genéris, and that consequently a general .specification of other articles must relate to something other than that covered by the class or genus designation. I sipaply deny that that doctrine has any application to paragraph 333. As I construe that provision, .the term “curtains” as there used is not a generic designation, but a designation of such curtains only as are ornamental articles of beads or articles ornamented or decorated with beads, and the phrase “and other articles” does not mean other articles like curtains, but other articles which, like curtains, are either ornamented with beads or ornamental because made of beads. The fact that paragraph 333 excepts from its operation embroidered and appliquéd articles emphasizes, I think, the intention to include within the paragraph ornamented or ornamental articles, and if the paragraph is regarded as applicable only to ornamental or ornamented articles, the exception of two classes of ornamental articles would not imply a legislative intent to include all articles whether ornamented, ornamental, or not.
As the rosaries under consideration are not designed to be used as ornaments and are not ornamented with beads, they-are not ejusdem generis with the goods provided for in paragraph 333 and are not subject to duty as therein prescribed. In my opinion, therefore, the decision of the Board of General Appraisers should be affirmed.